Citation Nr: 1810734	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of a Methicillin-Resistant Staphylococcus Aureus (MRSA) infection, claimed as due to VA treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on verified active duty from May 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.

The Board remanded the claim for compensation under 38 U.S.C. § 1151 for further development in December 2015.  The Board also remanded the claim for entitlement to service connection for a right knee disability.  While the case was in remand status, in August 2016, the RO granted service connection for a right knee disability.  As that benefit sought on appeal has been granted in full, the issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Additional evidence was received subsequent to the August 2016 supplemental statement of the case (SSOC), including a VA examination and VA treatment records.  As the evidence is not pertinent to this claim, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

Any additional disability as a result of the MRSA infection did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; nor was it an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C. § 1151 for residuals of a MRSA infection have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Pursuant to 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability (or qualifying death) as if such disability were service connected.  For the purposes of this section, a qualifying additional disability is one that was not the result of a veteran's own willful misconduct and one for which there is actual and proximate causation.

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or by (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, treatment, or examination caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, treatment, or examination without the veteran's, or in certain cases a designated representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of §17.32 of this chapter.  Minor deviations from the requirements of §17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in §17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate causes of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Under § 1151, the presumption of regularity may not be invoked in determining whether a physician has fully informed a veteran about a particular consequence of a particular medical procedure where the only evidence is a generic consent form that was filled out properly.  However, a physician's failure to advise a veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  McNair v. Shinseki, 25 Vet. App. 98 (2011).  Even if the informed consent form is VHA's standard for a certain procedure, it still must be established that the form reflects what would be disclosed by the "reasonable health care provider" primarily responsible for the patient in a given case, which may vary depending on the patient's physical condition, age, or other individual factors.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Analysis

The Veteran contends that he has residuals of a MRSA infection that were caused by VA treatment.  He specifically indicated in the March 2015 Board hearing that he was diagnosed with a MRSA infection in January 2012 at a VA facility after undergoing ongoing blood transfusions.  He noted blood clots and an open-wound in his leg may be the result of a MRSA infection.

A January 2012 VA treatment record indicated that the Veteran's culture swab was positive for MRSA.  It noted MRSA can be present in moist areas of the body, such as the nose, without causing the Veteran to be sick or have an infection.  February 2012 and December 2012 VA treatment records noted ongoing diagnoses of MRSA; however, February 2013 testing showed the Veteran was negative for MRSA.

The Veteran was afforded an August 2013 VA examination in which the examiner indicated a diagnosis of MRSA from 2012.  The Veteran reported he had been in and out of hospitals and that he underwent prior blood transfusions on several occasions.  He reported that during one of his hospitalizations, it was discovered that he had an MRSA infection in the nasal area and he stated he did not have the infection before he went into the hospital.  Upon examination, the examiner indicated the Veteran's MRSA was inactive and that he had no symptoms or residuals from the infection.  He stated it is a well-known fact that a nosocomial infection such as MRSA can occur in hospitals and that contracting MRSA in a hospital does not necessarily mean that someone was a fault, careless, or negligent.  The examiner stated that the Veteran's complete medical records were not present other than records that he was in the intensive care unit and had a MRSA infection.  With regard to the issue of neglect or lack of proper skill on the part of the VA hospital, the examiner indicated he was unable to adequately answer the inquiry with any reasonable degree of probability.

As noted, the Veteran had a March 2015 Board hearing in which he stated that while in the VA hospital, a nurse had given him another patient's nasal spray.  He indicated this event is what led to him contracting the MRSA infection.  The claim came before the Board in December 2015 and was remanded for further development, including a VA examination.  The examiner was directed to determine if the Veteran had residual symptoms of the MRSA infection caused by the VA, and if such was the result of VA carelessness, negligence, lack of proper skill, error in judgment or an event not reasonably foreseeable.

The Veteran was then afforded a February 2016 VA examination in which he was diagnosed with MRSA from 2011.  The examiner stated that the Veteran was found to have MRSA in nasal swabs when hospitalized in 2011 and for six subsequent admissions thereafter.  He indicated the Veteran was isolated and never received treatment for MRSA, but used extra precautions at home and with relatives to prevent others from being infected.  He stated in the Veteran's last two hospitalizations, however, he was found negative for MRSA.  The examiner indicated the Veteran's infection has been inactive since 2014 and that he had no symptoms or residuals upon examination.  He reported although the Veteran had a diagnosis of MRSA, he has been totally cleared with no residual infection or injury.

The RO requested an addendum VA opinion to clarify whether the Veteran has residuals of a MRSA infection caused by VA treatment, and if such was caused by lack of reasonable care on the part of VA.  A July 2016 VA addendum opinion was received in which the examiner discussed the Veteran's medical history and that he is a "carrier" of MRSA but not symptomatic.  The examiner indicated there are no residuals of the MRSA infection caused by VA treatment and that his MRSA diagnosis just happened to occur while receiving treatment through VA.  He noted there was no additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  There were also no events considered "not reasonably foreseeable", the examiner found.  He concluded the infection was not caused by and did not become worse through VA treatment and there was no failure on the part of VA to timely diagnose it.

The Board notes a March 2016 VA treatment record indicated the Veteran had MRSA some time ago and the last two tests showed him to be MRSA free.  Further, a February 2017 VA record confirmed the Veteran was negative for MRSA upon testing.

After a careful review of the evidence, the Board finds that compensation under 38 U.S.C. § 1151 for residuals of the MRSA infection is not warranted.  The competent evidence of record shows that additional disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

As referenced above, to establish actual causation, the evidence must show that the hospital care the Veteran received through VA resulted in additional disability, and merely showing that he received care, treatment, or examination and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  While the Veteran contends that VA treatment led to him contracting MRSA, the competent medical evidence of record suggests that he has no residuals or symptoms from the infection.  Additionally, the medical evidence supports that VA's medical care was reasonable.

Following the Board's December 2015 remand, the Veteran was afforded a February 2016 VA examination.  The examiner stated that while the Veteran was found to have MRSA in 2011, his last two hospitalizations indicated negative results for MRSA.  The examiner indicated the Veteran's infection was inactive since 2014 and that he has no symptoms or residuals.

Additionally, the RO obtained an addendum opinion in July 2016.  The examiner opined that the Veteran is a "carrier" of MRSA but not symptomatic, with no residuals of the MRSA infection.  He noted the Veteran's MRSA diagnosis occurred during VA treatment with no evidence of fault on the part of VA.  He stated there was no additional disability as a result of carelessness, negligence or lack of proper skill, no events considered not reasonably foreseeable and no failure on the part of VA to timely diagnose the infection.

The Board finds that the July 2016 examiner's opinion constitutes persuasive evidence weighing against the claim for section 1151 compensation benefits, as it was based on a review of the claims file, a physical examination and the diagnostic evidence of record.  The examiner provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board notes there is also no medical evidence which supports that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The Board acknowledges the Veteran's contentions and sympathizes with his MRSA symptoms.  However, as to the specific issue in this case, causation between VA care/treatment and any claimed additional MRSA disability, this is a complex medical question which falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the contentions of the Veteran, including from the March 2015 Board hearing, do not match the probative weight of the physicians' medical opinions from February 2016 and July 2016.  The Board therefore finds that in this case, the objective medical evidence and the VA opinions based thereon, outweigh the opinions of the Veteran.

First, the Board finds that sufficient informed consent was obtained.  Multiple VA treatment records dating from December 2011 show informed verbal consent for the various treatments.  Next, the evidence shows that there was additional disability in the form of the MRSA infection when he was at the VA facility.  This additional disability is for a finite time period as the VA treatment records and VA examiners have concluded that the Veteran did not have MRSA as of 2013 or 2014.  Nevertheless, there was additional disability in the form of the MRSA infection for that time period, a portion of which was during the claim process.

However, as noted above, the persuasive expert medical opinion evidence does not reflect that this was due to the negligence or other similar fault of VA in the course of treatment and it is not an event not reasonably foreseeable.  Although the August 2013 VA examiner felt that he could not answer the question because it was a legal matter, he nevertheless stated that there are patients that contract MRSA in hospitals, which is not the fault of the hospital.  The July 2016 VA examiner also felt that there was no negligence or similar fault nor an event not reasonably foreseeable.

In sum, all of the elements for the 38 U.S.C. § 1151 claim have not been met.  While there was additional disability following VA treatment for a finite period, the additional disability did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; nor was it an event not reasonably foreseeable, to include not following informed consent procedures.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and compensation under 38 U.S.C. § 1151 is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for residuals of a MRSA infection is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


